Filed 4/30/14 P. v. Tupe CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B251138

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA081195)
         v.

SIONE TUPE,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Mark S.
Arnold, Judge. Appeal dismissed.
         Cynthia L. Barnes, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       In 2013, defendant Sione Tupe was charged with committing a carjacking and
three second degree robberies on October 22, 2010; a carjacking with personal use of a
firearm on November 3, 2010; and a second degree robbery with personal use of a
firearm on November 9, 2010. Defendant entered a negotiated plea of guilty to the
November 3, 2010 carjacking and admitted he personally used a firearm in the
commission of that offense (Pen. Code, § 12022.5, subd. (a)). In conformity with the
plea agreement, the trial court sentenced defendant to an aggregate term of 12 years. The
victim named in the count to which defendant pleaded guilty testified defendant
approached her as she was near her vehicle, pointed a gun at her, chased her when she
ran, and demanded the keys to the vehicle, which she relinquished. Defendant took the
keys and her car.
       Defendant did not seek or obtain a certificate of probable cause, but filed a timely
appeal. We appointed counsel to represent defendant on appeal. After examination of
the record, counsel filed an opening brief raising no issues and asking this court to
independently review the record. On February 11, 2014, we advised defendant he had 30
days within which to personally submit any contentions or issues he wished us to
consider. To date, we have received no response.
       Defendant’s guilty plea and failure to obtain a certificate of probable cause limit
the potential scope of defendant’s appeal to “grounds that arose after entry of the plea and
do not affect the plea’s validity” or “the denial of a motion to suppress evidence under
Penal Code section 1538.5.” (Pen. Code, § 1237.5; Cal. Rules of Court, rule 8.304(b).)
We have examined the entire record and have found that no arguable issues of any sort
exist, let alone issues cognizable without a certificate of probable cause. We are satisfied
that defendant’s attorney has fully complied with her responsibilities. (People v. Kelly
(2006) 40 Cal.4th 106, 109–110; People v. Wende (1979) 25 Cal.3d 436, 441.)
       We note that during the pendency of this appeal appellate counsel requested the
trial court to award defendant additional presentence custody credits on the theory the
court erroneously calculated the length of his actual custody, which in turn affected the



                                             2
calculation of conduct credits. Because we cannot determine from the appellate record
the date of defendant’s arrest on this case, as opposed to either of the two pending
probation violations to which the trial court referred during the change of plea and
sentencing hearing, we cannot conclude the trial court erred in calculating defendant’s
credits or, if it erred, that it has not already corrected the error.
                                        DISPOSITION
       The appeal is dismissed.
       NOT TO BE PUBLISHED.


                                                     MILLER, J.*
We concur:


       ROTHSCHILD, Acting P. J.


       CHANEY, J.




       *  Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.



                                                 3